Name: Council Regulation (EEC) No 2530/80 of 30 September 1980 amending Regulation (EEC) No 315/68 fixing the quality standards for flowering bulbs, corms and tubers
 Type: Regulation
 Subject Matter: technology and technical regulations;  agricultural structures and production;  agricultural activity
 Date Published: nan

 Avis juridique important|31980R2530Council Regulation (EEC) No 2530/80 of 30 September 1980 amending Regulation (EEC) No 315/68 fixing the quality standards for flowering bulbs, corms and tubers Official Journal L 259 , 02/10/1980 P. 0006 - 0007 Finnish special edition: Chapter 3 Volume 12 P. 0132 Greek special edition: Chapter 03 Volume 31 P. 0022 Swedish special edition: Chapter 3 Volume 12 P. 0132 Spanish special edition: Chapter 03 Volume 19 P. 0062 Portuguese special edition Chapter 03 Volume 19 P. 0062 COUNCIL REGULATION (EEC) No 2530/80 of 30 September 1980 amending Regulation (EEC) No 315/68 fixing the quality standards for flowering bulbs, corms and tubers THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage (1), and in particular Article 3 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 315/68 of 12 March 1968 fixing the quality standards for flowering bulbs, corms and tubers (2), as last amended by Regulation (EEC) No 338/77 (3), lays down in the Annex thereto provisions concerning size gradings ; whereas those provisions do not cover products Allium neapolitanum, Ixia, Eranthis cilicica and hiemalis, Fritillaria meleagris, its cultivars and hybrids and Sparaxis tricolor, its cultivars and hybrids ; whereas those products should be included in that Annex in order to achieve the purposes of the quality standards more satisfactorily; HAS ADOPTED THIS REGULATION: Article 1 The products listed in the Annex to this Regulation, together with the provisions relating to each of them, shall be inserted in the Table in Section III of the Annex to Regulation (EEC) No 315/68, in their respective alphabetical positions. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1980. For the Council The President C. NEY (1)OJ No L 55, 2.3.1968, p. 1. (2)OJ No L 71, 21.3.1968, p. 1. (3)OJ No L 48, 19.2.1977, p. 1. ANNEX >PIC FILE= "T0015761">